Citation Nr: 1232939	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  07-27 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected posttraumatic stress disorder.


REPRESENTATION

Veteran  represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1942 to June 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued a 30 percent evaluation for an anxiety disorder, now diagnosed as posttraumatic stress disorder (PTSD); and denied service connection for a back or spinal injury and heart disease.  In May 2007, the Veteran submitted a notice of disagreement (NOD) for the issue of service connection for a back or spinal injury and subsequently perfected his appeal in September 2007.

In December 2007, the Veteran submitted an NOD for the issue of service connection for heart disease.  However, he did not perfect an appeal for this issue in response to VA's May 2008 statement of the case.  Thus, the issue of entitlement to service connection for heart disease is not in appellate status and will not be addressed any further herein.  See 38 U.S.C.A. § 7105(a) (West 2002); see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of an NOD initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a Substantive Appeal (VA Form 9) after a statement of the case is issued by VA).

While the Veteran did request a video conference hearing on his September 2007 VA Form 9, in a subsequent communication received in September 2008, he withdrew his request for a Board hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

In June 2009 and January 2011, the Board remanded the Veteran's claim of entitlement to service connection for a back or spinal injury to the Appeals Management Center (AMC) for further evidentiary development, including additional notice, obtaining personnel records and updated VA treatment records, and scheduling the Veteran for a VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

A review of the record reflects that the AMC obtained updated VA treatment records and personnel records and provided additional notice in a September 2009 letter.  Additionally, the Veteran was afforded VA examinations in November 2009 and March 2011.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

In October 2009, the Veteran submitted a statement contending that his original 50 percent evaluation for a psychiatric disability, currently diagnosed as PTSD, should be restored.  Thus, the issue of entitlement to an increased rating for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This issue was previously referred to the AOJ in the Board's January 2011 remand.  However, it does not appear that the AMC has taken any action on the matter.  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's low back disability is the result of a disease or injury in service or due to his service-connected PTSD.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service, arthritis of the spine may not be presumed to be, and a low back disability is not proximately due to, the result of, or aggravated by a service-connected disability.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the initial adjudication of the Veteran's claim, a letter dated in October 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

The October 2006 letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent VA examinations for his low back disability in November 2009 and March 2011.  Additionally, he was provided a medical opinion from the Veterans Health Administration (VHA) in May 2012.  The results from those examinations and opinion have been included in the claims file for review.  The examinations each involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  The VHA opinion involved a review of the claims file and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examinations and VHA opinion of record are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim of entitlement to service connection for a low back disability.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that he currently suffers from a low back disability that is the result of his military service and/or service-connected PTSD.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a) (2011).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 39 C.F.R. § 3.310(b) (2011); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases, such as arthritis, become manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Initially, the Board notes that there is no indication that the Veteran was treated for or diagnosed with arthritis of the spine within a year of service so as to support a grant of service connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  As such, the Veteran is not afforded the presumption of service connection for arthritis of the spine.  See 38 C.F.R. § 3.307 (2011).

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the Board will proceed with a decision on the issue of service connection for a low back disability based on the holding in Combee.

VA treatment records and VA examination reports show that the Veteran has been diagnosed with degenerative joint disease of the thoracolumbar spine.  Thus, the first elements of Hickson and Wallin are met.  

A review of the Veteran's service treatment records is negative for any treatment for or complaints of a low back injury.  However, a May 1945 service treatment record indicates that the Veteran had combat action.  Additionally, he is service connected for PTSD based on his combat experience.  Under U.S.C.A. § 1154(b) (West 2002), a combat veteran's assertions of an event during combat are to be presumed credible if consistent with the time, place and circumstances of such service.  Therefore, the Board finds that the Veteran's description of injuring his back aboard the USS Suwannee when it was hit by kamikazes is consistent with the circumstances, hardships, and conditions of his combat service and is presumed credible under 38 U.S.C.A. § 1154(b) (West 2002).  Additionally, a review of the claims file indicates that the Veteran is service connected for PTSD.  Thus, the second elements of Hickson and Wallin are also met.

The remaining question is whether a medical nexus exists between the Veteran's current low back disability and his in-service back injury or service-connected PTSD.

As noted above, the Veteran was afforded VA examinations in November 2009 and March 2011 and a VHA medical opinion in May 2012 to determine the etiology of his low back disability.  At the time of the November 2009 examination, the Veteran complained of pain in his mid back since the time of his in-service injury.  He also reported chiropractic treatment since 1946.  The examiner diagnosed him with significant osteopenia, disc disease, and osteoarthritic changes.  He opined that the Veteran's low back disability was not related to his service-connected PTSD.  Although he noted that it might be reasonable to assume that the Veteran's current low back pain was related to his in-service injury, he ultimately concluded that it was certainly likely that he would have developed degenerative joint disease regardless of his military service and that it was less like that not that his degenerative joint disease was caused by or a result of his military service.

At that time of the March 2011 VA examination, the Veteran again reported intermittent back pain since service that has been progressively worsening.  The examiner diagnosed him with thoracolumbar degenerative joint disease and concluded that this was not related to his service-connected PTSD.  She explained that there is no evidence of any association between bony degenerative disc disease and PTSD in the medical literature.  She also stated that she was unable to determine whether the Veteran's low back disability was related to his in-service injury without resorting to mere speculation because there was no documentation of the in-service injury.

Finally, the Veteran was afforded a VHA medical opinion in May 2012.  At that time, the VHA neurosurgeon noted the Veteran's complaints of back pain since service, reported in-service back injury, and contentions that his PTSD may have caused his current back disability.  He concluded that the Veteran's low back disability was not related to his in-service injury as there was no indication that the Veteran experienced a chronic disability in service.  As post-service x-rays of the lumbar spine showed no fracture or subluxation, the examiner concluded that the Veteran's in-service low back complaints was not a permanent disabling condition, but more likely a recoverable skeletal-muscular strain.  The VHA neurosurgeon also concluded that the Veteran's PTSD was not related to his current low back disability.  He explained that there is no neurosurgical literature that supports PTSD as a cause of osteodegenerative arthritis.  He conceded that there are some people believe that immunologically related rheumatic arthritis is caused by or related to PTSD.  However, he pointed out that this is not the type of arthritis that the Veteran has.  Rather, he has degenerative osteoarthritis which is not linked to PTSD.  The VHA neurosurgeon further noted that the Veteran was able to work as a rug installer - a physically demanding job - for many years without problems.  He opined that the Veteran's history of labor-intensive work and the physical stresses of ordinary life and aging were the cause of his low back disability, not his military service or service-connected PTSD.  

In addition to the VA examinations, the medical evidence includes VA treatment records reflecting the Veteran's diagnosis of osteoarthritis of the spine.  However, none of these treatment records links this diagnosis to his military service or service-connected PTSD.  Although September 2004 and May 2007 VA treatment records note the Veteran's contentions of back pain and chiropractic treatment since service or shortly thereafter, they do not provide a medical nexus.  Further, the medical opinions of record considered these contentions in determining that there was no nexus between the Veteran's low back disability and his military service or service-connected PTSD.  As such, the third elements of Hickson and Wallin are not met by the medical evidence of record.

As referenced above, the Board is aware that the Veteran may alternatively be granted service connection for a nonservice-connected disability which is aggravated by a service-connected disability.  See Allen, supra.  However, the Board finds that there is no medical evidence to indicate that the Veteran's nonservice-connected low back disability was aggravated by his service-connected PTSD.  Although the opinions of record did not specifically discuss aggravation, the Board finds that the May 2012 VHA neurosurgeon's absolute language ruled out aggravation as well as direct causation.  Notably, the examiner stated that there was "no relationship" between the Veteran's PTSD and the development of his current low back disability. The examiner did not merely state that the Veteran's PTSD did not cause his low back disability.  Rather, he stated that there was no relationship whatsoever between PTSD and osteodegenerative-based lumbar pain.  In using such unqualified language, the Board finds that the examiner intended to discount any claim of aggravation of the nonservice-connected low back disability by the service-connected PTSD, in addition to any claim of direct causation.  Thus, service connection cannot be granted on the basis of aggravation of a nonservice-connected disability by a service-connected disability.

The Board notes that the Veteran has also submitted internet research regarding PTSD and physical health.  The internet article indicates that studies have found that people with PTSD are more likely to experience arthritis than people without PTSD.  The Veteran claims that this article provides a medical nexus between his service-connected PTSD and his low back disability.  However, the Board finds that the article is not probative evidence as it does not specifically relate to the Veteran's particular case.  Indeed, the articles do not contain any analysis regarding the Veteran's PTSD and his low back disability.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin, supra.  However, the Court has held that medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert, supra; see also Beausoleil, supra; Libertine, supra.  Unlike the highly probative VA examiners' and VHA neurosurgeon's opinions, the internet research submitted by the Veteran is both inconclusive and general.  Moreover, it is not clear what type of arthritis the article is referring to.  Notably, the May 2012 VHA neurosurgeon acknowledged that some people believe that a relationship exists between rheumatic arthritis and PTSD.  However, the Veteran does not have this type of arthritis.  As such, this internet article is not sufficient to warrant a grant of service connection for a low back disability.

The only remaining evidence which purports to relate the Veteran's low back disability to his military service and/or service-connected PTSD consists of the statements of the Veteran and his representative.  However, it is now well established that laypersons, such as the Veteran and his representative, without medical training are not competent to relate those symptoms to a specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran can describe what he experiences, he is not able to provide competent evidence as to the etiology of his low back disability.  His assertions are accorded less weight than the competent medical evidence, the November 2009 and March 2011 VA examiners' and May 2012 VHA neurosurgeon's opinions, that is against his claim.  Competent evidence linking the Veteran's low back disability to his military service or a service-connected disability is lacking in this case.

Accordingly, the Board finds that the claim of entitlement to service connection for a low back disability, to include as secondary to service-connected PTSD, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disability, to include as secondary to service-connected PTSD, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


